990 A.2d 868 (2010)
295 Conn. 917
STATE of Connecticut
v.
Stephen J. WILLIAMS.
Supreme Court of Connecticut.
Decided March 25, 2010.
Stephen J. Williams, pro se, in support of the petition.
Michele C. Lukban, senior assistant state's attorney, and Marie A. Dubois, chief disciplinary counsel, in opposition.
The defendant's petition for certification for appeal from the Appellate Court (AC 27416) is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.